Per Curiam.
It is not pretended that a judgment on a mortgage has not, like any other, the property of turning interest into principal; nor could it be, consistently with the decision in the case of Mason’s Estate, 5 Watts 464. What, then, is there peculiar in the present? Nothing but that the levari facias calls for less interest than is actually due. It would be sufficient to say, that the judgment being in contemplation of law for the penalty, the execution ought to have called for the penalty also, and that the court would, if necessary, insert it; an amendment that would disqualify the defendant from insisting on slips, and entitle him to relief only on paying the last farthing. But independent of this, the direct power of amendment is adequate to the correction of even greater slips. It is minecessary to point to the cases where it has been done, as they are recent; but they show great latitude of power, particularly in setting the forms of writs in order, and repairing the blunders of the clerks. In the present deplorable state of our records, ordinary justice could not be done without it. The plaintiffs, therefore, rvere properly allowed to take the contested money out of court.
Order affirmed.